Exhibit 10.24
SUMMARY OF THE REGISTRANT’S NON-EMPLOYEE DIRECTOR COMPENSATION
     Except as set forth below with regard to the fiscal year 2011 amendment to
director compensation, the Company pays each of its non-employee directors
$30,000 annually or $60,000 annually to its lead director and/or Chairman. In
addition, non-employee directors receive the following committee-related fees
annually: (1) $7,500 for participating on the Audit Committee or $15,000 for
chairing the committee; (2) $5,000 for participating on the Compensation
Committee or $15,000 for chairing the committee; and (3) $2,500 for
participating on the Nominating and Governance Committee or $5,000 for chairing
the committee.
     For the fiscal year ending September 30, 2011, the Company’s Chairman
and/or lead director will receive, in lieu of the standard director
compensation, $40,000 in cash as compensation for serving as a director for the
fiscal year ending September 30, 2011 and the remaining $20,000 in the form of
restricted stock units. Additionally, each other non-employee director will
receive $20,000 in cash as compensation for serving as a director for the fiscal
year ending September 30, 2011 and the remaining $10,000 in the form of
restricted stock units. The Company granted the restricted stock units to its
directors on October 1, 2010 (the “Director RSUs”) under the Company’s 2010
Stock Incentive Plan and the Director RSUs will vest in equal installments on
each of December 31, 2010, March 31, 2011, June 30, 2011 and September 30, 2011.
The number of RSUs was determined by dividing the amount the director’s cash
compensation was reduced ($20,000 or $10,000, as the case may be) by the fair
value of the Company’s closing stock price on October 2, 2010. The shares of
common stock represented by the Director RSUs will be distributed on (and not
before) September 30, 2011, absent an intervening Reorganization Event or Change
in Control Event (each as defined in the Company’s 2010 Stock Incentive Plan)
that causes an earlier distribution.
     Upon appointment, non-employee directors receive a one-time grant of an
option to purchase 25,000 shares of common stock. These options vest pro rata
over one year. Annually, non-employee directors receive an option to purchase
20,000 shares of common stock, which also vest pro rata over one year. The
exercise price of these options is the fair market value on the date of grant.
Each such option expires seven years after the date of grant under the Company’s
2010 Stock Incentive Plan.
     The Company reimburses its non-employee directors for reasonable expenses
incurred in connection with attending board and committee meetings.

 